UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1007


YVOUNE KARA PETRIE, Dr. DC. an Individual,

                Plaintiff – Appellant,

           v.

VIRGINIA BOARD OF MEDICINE, a quasi-public and quasi-
private agency under the laws of the Commonwealth of
Virginia;   RANDOLPH  CLEMENTS,   DPM,  in   his  individual
capacity as a competitor with chiropractors in Virginia,
and in his capacity as a member of the Virginia Medical
Board; KAMLESH DAVE, MD, in his individual capacity as a
competitor with chiropractors in Virginia, and in his
capacity as a member of the Virginia Medical Board; SIOBHAN
DUNNAVANT, MD, in her individual capacity as a competitor
with chiropractors in Virginia, and in her capacity as a
member of the Virginia Medical Board; WILLILAM HARP, MD, in
his individual capacity as a competitor with chiropractors
in Virginia, and in his capacity as a member of the
Virginia Medical Board; JANE PINESS, MD, in her individual
capacity as a competitor with chiropractors in Virginia,
and in her capacity as a member of the Virginia Medical
Board; WAYNE REYNOLDS, DO, in his individual capacity as a
competitor with chiropractors in Virginia, and in his
capacity as a member of the Virginia Medical Board,

                 Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-01486-CMH-TRJ)


Argued:   March 22, 2016                     Decided:   May 16, 2016
Before GREGORY and DUNCAN, Circuit Judges, and Richard L.
VOORHEES, United States District Judge for the Western District
of North Carolina, sitting by designation.


Affirmed by unpublished opinion.        Judge Duncan wrote   the
opinion, in which Judge Gregory and Judge Voorhees joined.


ARGUED: Vincent Mark Amberly, AMBERLY LAW, Leesburg, Virginia,
for Appellant.    Sarah Oxenham Allen, OFFICE OF THE VIRGINIA
ATTORNEY GENERAL, Richmond, Virginia, for Appellees.   ON BRIEF:
Aaron R. Gott, GOTT PLLC, St. Louis Park, Minnesota, for
Appellant.    Mark R. Herring, Attorney General of Virginia,
Cynthia V. Bailey, Rhodes B. Ritenour, Deputy Attorneys General,
John D. Gilbody, Erin L. Barrett, Stephen J. Sovinsky, Assistant
Attorneys General, OFFICE OF THE VIRGINIA ATTORNEY GENERAL,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
DUNCAN, Circuit Judge:

        After     the        Virginia      Board       of     Medicine        (“the       Board”)

sanctioned Yvoune Petrie, a Virginia chiropractor, for various

violations of the Virginia statutes and regulations governing

the     practice       of     chiropractic,           Petrie      sued       the    Board,     its

executive director, and five of its members, claiming that the

Board’s action against her violated section 1 of the Sherman

Act, 15 U.S.C. § 1.               Because Petrie has failed to show that the

Board’s    sanctioning            her    had    any    anti-competitive            effects,     we

affirm the district court’s order granting the Board’s motion

for summary judgment.


                                                I.

      The Board is a regulatory body established by the Virginia

General     Assembly           to       oversee       the      practice        of       medicine,

osteopathic       medicine,         chiropractic,           and   podiatry         in   Virginia.

It    consists        of      eighteen         members,       including        “one      medical

physician       from       each     congressional           district,        one    osteopathic

physician, one podiatrist, one chiropractor, and four citizen

members.”         Va.        Code    § 54.1-2911.             Among      other      powers     and

responsibilities,            the    General       Assembly        has    delegated        to   the

Board     the    authority,          upon      finding       that       an    individual       has

violated        one     of    the       various       Virginia      laws      governing        the

professions within the Board’s purview, to “impose a monetary



                                                  3
penalty       or    terms    as    it    may    designate”         and     to    “suspend        any

license for a stated period of time or indefinitely.”                                      Va. Code

§ 54.1-2915(A).

       Petrie’s        chiropractic            practice        came       to     the        Board’s

attention          after    several       of    her    patients           filed       complaints

alleging, among other things, that Petrie was “passing herself

off as a diabetes and thyroid specialist,” S.A. 153, and that

she falsely held herself out as a medical doctor in order “to

mislead      [a     patient]      into    believing    that         she    [was]       a    medical

professional”         who    could       “administer       a       medical       ‘Fat       Burning

Procedure,’” S.A. 158. 1                After an initial investigation of those

complaints, on February 22, 2013, the Board convened a formal

hearing at which it heard live testimony from Petrie’s patients.

       On February 28, 2013, the Board issued an order finding

that       Petrie    had    violated      several     of   Virginia’s            statutes        and

regulations           governing           the       practice          of         chiropractic.

Essentially, the Board found that Petrie had been misleading her

patients and practicing beyond the scope of her chiropractic

license       by     holding      herself       out   as       a    diet        and     nutrition

counselor, by suggesting to patients that she could “reverse”

their       Type     II     diabetes       or    erectile          dysfunction,            and   by


       1
       Throughout this opinion, we use the term “J.A.” to cite
the Joint Appendix and the term “S.A.” to cite the Supplemental
Appendix.


                                                4
performing a “non-invasive dermatological aesthetic treatment”

which she advertised as “[l]iposuction without surgery” using a

laser.     J.A. 438–41.             The Board sanctioned Petrie for those

violations by suspending her license for six months and imposing

a $25,000 fine.

       Petrie appealed the Board’s order to the Circuit Court of

Fairfax County, Virginia.                 On September 12, 2013, that court

dismissed Petrie’s appeal with prejudice upon finding “that the

Board did not act arbitrarily or capriciously, that a reasonable

mind would not necessarily reach a different conclusion, and

that there is a wealth of facts contained in the administrative

record to support the Board’s findings.”                    S.A. 192.         Petrie then

appealed again, to the Virginia Court of Appeals, which affirmed

the dismissal of Petrie’s appeal.                   Petrie v. Va. Bd. of Med.,

No. 1986-13-4, 2014 WL 1379621, at *1 (Va. Ct. App. April 8,

2014).

       While     her    appeal     was    pending     in    the    Virginia       Court   of

Appeals, Petrie initiated another effort to overturn the Board’s

order    against       her    by   filing   this    action        in    federal   district

court.      In    her        federal     complaint,    Petrie          alleges    that    the

Board’s    order       reflects     a    conspiracy    to    exclude         chiropractors

from    certain    markets         for    medical   services,           in   violation    of




                                             5
section 1 of the Sherman Act. 2            Notably, Petrie “has not alleged

that [Virginia’s] statutory scheme of licensure and scope of

practice     violates     the    Sherman   Act.”         Appellant’s    Br.    at   43.

Rather, the “crux” of her complaint is that the Board’s order

sanctioning         her   “was    contrary     to    Virginia      law,      that   it

constituted a ‘power grab’ by ‘[m]edical doctors and doctors of

osteopathy who have financial incentives to limit the scope of

practice     of     competitors    like    chiropractors.’”            Id.    (quoting

J.A. 16–19).         In other words, Petrie argues that a majority of

the       Board’s     members      conspired        to     adopt    an        improper

interpretation of the Virginia statutes that define the scope of

chiropractic, for the purpose of stifling competition between

chiropractors and other medical professionals.

      Petrie seeks treble damages under section 4 of the Clayton

Act, 15 U.S.C. § 15, and injunctive relief under section 16 of

the Clayton Act, 15 U.S.C. § 26.                The Board moved for summary

judgment, and on December 1, 2014, the district court granted

the Board’s motion and dismissed Petrie’s complaint.                           Petrie

appealed.




      2Petrie also included several state-law tort claims against
the Board in her federal complaint, but the district court’s
summary judgment order did not address those claims and Petrie
does not press them on appeal.


                                           6
                                                 II.

     This court “review[s] de novo an award of summary judgment,

viewing all facts and drawing all reasonable inferences in the

light    most     favorable      to    the       nonmoving       party.”          Newport       News

Holdings Corp. v. Virtual City Vision, Inc., 650 F.3d 423, 434

(4th Cir. 2011).          “Summary judgment is appropriate when there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                             Id. (citing Fed. R.

Civ. P. 56(a)).

     “The       party    moving       for    summary          judgment       ‘discharges         its

burden    by    showing        that   there       is     an    absence       of    evidence       to

support     the    nonmoving          party’s          case.’”        Humphreys          &     Ptrs.

Architects,       L.P.    v.    Lessard      Design,          Inc.,    790 F.3d 532,    540

(4th Cir. 2015) (quoting Kitchen v. Upshaw, 286 F.3d 179, 182

(4th Cir. 2002)).              If the moving party can do so, the burden

shifts to the nonmoving party to “come forward with ‘specific

facts    showing        that    there       is    a     genuine       issue       for    trial.’”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)).                                   “Although

the court must draw all justifiable inferences in favor of the

nonmoving       party,    the    nonmoving            party    must    rely       on    more    than

conclusory allegations, mere speculation, the building of one

inference upon another, or the mere existence of a scintilla of




                                                  7
evidence.”       Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir.

2013) (citations omitted).


                                              III.

      Below, we first set out the basic analytical framework for

an   antitrust       claim       under     section    1   of   the    Sherman       Act   and

explain    how       the       district      court   applied     that    framework        to

conclude that the Board was entitled to summary judgment.                              Then,

we review the district court’s analysis, and ultimately affirm.

                                               A.

      Section 1 of the Sherman Act prohibits “[e]very contract,

combination      .    .    .    ,   or     conspiracy,    in   restraint       of   trade.”

15 U.S.C. § 1.         This court has interpreted that language to mean

that, “[t]o establish a § 1 antitrust violation, a plaintiff

must prove ‘(1) a contract, combination, or conspiracy; (2) that

imposed an unreasonable restraint of trade.’” N.C. State Bd. of

Dental    Examiners        v.       Fed.    Trade    Comm’n,    717 F.3d 359,      371

(4th Cir. 2013) (quoting Dickson v. Microsoft Corp., 309 F.3d
193, 202 (4th Cir. 2002)).                  If the plaintiff is able to prove a

violation of section 1, she then faces a third requirement: she

“must prove the existence of antitrust injury, which is to say

injury of the type the anti-trust laws were intended to prevent

and that flows from that which makes defendants’ acts unlawful.”

Dickson, 309 F.3d at 202-03 (4th Cir. 2002) (emphasis omitted)



                                               8
(quoting Atl. Richfield v. USA Petroleum Co., 495 U.S. 328, 334

(1990)).

     Here, the district court held that Petrie has met none of

those three requirements.                 It held that Petrie has not shown an

unreasonable          restraint     on     trade    because      she     “has    shown     no

anticompetitive effects on the relevant market,” and certainly

none that could outweigh “the procompetitive benefits of the

Board’s actions.”             J.A. 619–20.          It held that Petrie has not

shown   a    “contract,         combination,        or     conspiracy”      because       she

“failed     to   establish         that    the    action    by     the   Board    and     its

members to sanction her constituted a conscious commitment to a

common scheme by competitors to restrain trade.”                         J.A. 622.        And

it held that Petrie “has failed to show the antitrust injury

necessary to bring this complaint.”                  Id.

                                             B.

     We address first whether the Board’s order against Petrie

constitutes an “unreasonable restraint of trade.”                           To determine

whether     a    particular         agreement       in     restraint      of     trade     is

unreasonable, “the Supreme Court has authorized three methods of

analysis:       (1)    per    se   analysis,       for   obviously       anticompetitive

restraints,       (2)        quick-look      analysis,       for    those       with     some

procompetitive justification, and (3) the full ‘rule of reason,’

for restraints whose net impact on competition is particularly

difficult to determine.”                  Continental Airlines, Inc. v. United

                                              9
Airlines, Inc., 277 F.3d 499, 508–09 (4th Cir. 2002).                                          “The

boundaries between these levels of analysis are fluid”; they

“are best viewed as a continuum, on which the amount and range

of information needed to evaluate a restraint varies depending

on how highly suspicious and how unique the restraint is.”                                      Id.

at 509 (citation and quotation marks omitted).

       “In all cases, however, the criterion to be used in judging

the    validity          of    a     restraint         on    trade     is     its     impact    on

competition.”            N.C. State Bd. of Dental Examiners v. F.T.C.,

717 F.3d 359, 373 (4th Cir. 2013) (quoting Continental Airlines,
277 F.3d    at     509).          And    because         “[t]he    antitrust       laws     were

designed to protect competition, not competitors, . . . [t]he

elimination         of    a    single      competitor         standing       alone,    does     not

prove [the] anti-competitive effect” necessary for a Sherman Act

violation.          Military Servs. Realty, Inc. v. Realty Consultants

of    Va.,    Ltd.,      823 F.2d 829,   832       (4th     Cir.    1987)    (citations

omitted).

       The district court found that the Rule of Reason analysis

was the appropriate mode to apply in this case.                                 We agree.        It

is clear that the Board’s order against Petrie injured Petrie

herself,        but           “a      plaintiff             cannot          demonstrate         the

unreasonableness of a restraint merely by showing that it caused

him an economic injury.”                    Oksanen v. Page Memorial Hosp., 945
F.2d 696,    708       (4th       Cir.    1991).           Recognizing       this,     Petrie

                                                  10
attempts to cast her own injury as an injury to all Virginia

chiropractors.      Specifically, Petrie claims that “[t]he Board

used [her] as a springboard to eliminate an entire class of

competitors   by     its    own   fiat       and     for     improper     purposes,”

Appellant’s   Br.    at     26,   and    that       “[b]ut     for      the   Board’s

anticompetitive     conduct,      Dr.    Petrie       and     other     doctors   of

chiropractic would compete or have the potential to compete with

the Board’s members” to offer the sorts of services that the

Board sanctioned Petrie for having offered, id. at 27.

     Petrie, however, has been unable to present any specific

evidence that the Board’s order against her has had the broader

effects she posits.        The record is completely devoid of evidence

that any other Virginia chiropractor has sought to provide laser

fat removal services or the other services the Board sanctioned

Petrie for providing, or that any other Virginia chiropractor

was providing those services and ceased doing so after the Board

sanctioned Petrie. 3        Instead     of   providing actual evidence of

negative   effects     on    competition           between    chiropractors       and

     3 Petrie presented expert testimony suggesting that, as a
policy matter, chiropractors should be permitted to provide the
sorts of treatments Petrie was sanctioned for providing. To the
extent Petrie’s argument is that Virginia’s scope-of-practice
laws should be changed, the Virginia legislature, not the
federal courts, is the proper forum.     See N.C. State Bd. of
Dental Examiners v. Fed. Trade Comm’n, 135 S. Ct. 1101, 1109–10
(explaining the federalism-based principle that state-government
policy judgments are generally immune from attack under federal
antitrust law).


                                        11
medical doctors, Petrie simply speculates that the Board’s order

against her could have had such effects.                     But mere speculation

is   not   enough    to    withstand    a     motion    for    summary     judgment.

Accordingly, we affirm the district court’s holding that Petrie

failed to show that the Board imposed an unreasonable restraint

of   trade    by    sanctioning      Petrie    for     her    violations     of    the

Virginia laws governing the practice of chiropractic. 4

      Because Petrie’s failure to prove that the Board’s order

against her constituted an unreasonable restraint of trade is an

independently sufficient basis to grant summary judgment against

her, we need not address whether Petrie has proven that the

Board engaged in a “contract, combination, or conspiracy,” or

whether Petrie has suffered the sort of “antitrust injury” that

confers      standing     upon   a   private     individual       to   sue   for     a

violation of the Sherman Act.                 Unlike the injury requirement

associated with Article III standing, which is a jurisdictional


      4Petrie also challenges various evidentiary rulings made by
the district court, including the district court’s refusal to
grant a motion to compel that Petrie filed well after the close
of discovery, and the district court’s decision to exclude
various expert declarations because of its impression that the
declarations would not be helpful in determining whether the
Board had committed an antitrust violation.     We are satisfied
that none of the district court’s evidentiary rulings in this
case constituted an abuse of discretion, and therefore affirm.
See Jacksonville Airport, Inc. v. Michkeldel, Inc., 434 F.3d
729, 732 (4th Cir. 2006) (noting that a district court’s
evidentiary rulings are reviewed for abuse of discretion).



                                        12
prerequisite to reaching the merits of any claim, the “antitrust

injury” requirement need not be addressed before a court can

decide   whether    a   plaintiff     has   proven     a   valid    claim     under

section 1 of the Sherman Act.          Indeed, “[w]hen a court concludes

that no [antitrust] violation has occurred, it has no occasion

to consider standing.”       Levine v. Cent. Florida Med. Affiliates,

Inc., 72 F.3d 1538, 1545 (11th Cir. 1996) (quoting 2 Phillip E.

Areeda   &   Herbert    Hovenkamp,    Antitrust    Law     ¶   360f,     at   202–03

(rev. ed. 1995)); see also Doctor's Hosp. of Jefferson, Inc. v.

Se. Med. All., Inc., 123 F.3d 301, 306 (5th Cir. 1997).


                                      IV.

     For     the   reasons   stated    above,     we   affirm      the    district

court’s order granting summary judgment to the Board and the

individual defendants.

                                                                          AFFIRMED




                                      13